DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Amendment filed on 8/18/2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.
The rejection of claims 1-20 under 35 USC § 103 have been maintained in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafar Ali et al. (US2019/0132264) in view of Sen et al. (US2019/0228068) and Manaharlal Kakkad et al. (US2019/0392285).


In regards to claim 1, Jafar et al. substantially discloses a computer-implemented method, comprising: 
retrieving, by a server, a service descriptor file from a remote database, wherein the service descriptor file that corresponds to the service-specific chatbot requested by a user (Jafar Ali et al. fig. 2 fig. 6, para[0039], retrieves service descriptor file (definition document)); 
Jafar Ali et al. para[0040], parses service description to identify capability of service, para[0045], description document includes query (request parameters) associated with the service, para[0055], generates vocabulary object in chatbox data structure using natural language processing service); 
generating the service-specific chatbot with at least one object that is based on the capability and relevant service data, wherein the at least one object comprises intents, expressions, and skills that correspond to the service (Jafar Ali et al. para[0044]-[0046], generates chatbot based on capability and service data) and 
providing the generated service-specific chatbot to the user through at least one channel to enable an interaction with the service-specific chatbot with a graphical user interface (Jafar Ali et al. para[00488]-[0049], deploys generated chatbot).  
Jafar Ali et al. does not explicitly disclose wherein the intents define contexts of the service, the expressions are organized in intents and constitute a knowledge of the service-specific chatbot, and the skills comprise conversational blocks executable to achieve a goal.
However Sen et al. substantially discloses wherein the intents define contexts of the service, the expressions are organized in intents and constitute a knowledge of the service-specific chatbot, and the skills comprise conversational blocks executable to achieve a goal (Sen et al. para[0035-37], identifies dialogue blocks (natural language phrases) used to achieve a goal based on the context and knowledge of the service);
It would have been obvious to one of ordinary skill in the art at the time of the filing to have combined the chatbot generation method of Jafar Ali et al. with the dialog system of Sen et al. in order to identify dialogue states relating to a requested action (Sen et al. para[0003]).

retrieving, by the chatbot development platform, a service descriptor file from a remote database by using a service root uniform resource identifier of the service descriptor file, wherein the service descriptor file comprises a service that corresponds to the service-specific chatbot requested by a user.
However Manaharlal Kakkad et al. substantially discloses receiving a user input comprising a request to generate a service-specific chatbot on a chatbot development platform (Manaharlal Kakkad et al. para[0047], receives request from a user to generate a service-specific chatbot);
retrieving, by the chatbot development platform, a service descriptor file from a remote database by using a service root uniform resource identifier of the service descriptor file, wherein the service descriptor file lists top-level data feeds that correspond to the service-specific chatbots requested by a user and the service descriptor file comprises a service that corresponds to the service-specific chatbot requested by the user and addresses of the top-level data feeds (Manaharlal Kakkad et al. fig. 2 para[0049] & [0057], retrieves documents related to chatbot creation from a variety of data sources using URLs, fig. 1 [0028] the variety of data sources including data feeds 104).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have combined the chatbot generation method of Jafar Ali et al. with the chatbot creation method of Manaharlal Kakkad et al. in order to streamline and automate the creation of chatbots (Manaharlal Kakkad et al. para[0003]).

In regards to claim 2, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein the service Jafar Ali et al. para[0024]-[0025]).  

In regards to claim 3, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein generating the service-specific chatbot comprises: 
for each capability described in the service descriptor file, generating an intent for the service-specific chatbot (Jafar Ali et al. para[0040]); 
for each generated intent, generating at least one expression according to descriptions of the capability included in the service descriptor file (Jafar Ali et al. fig. 2, para[0044]); 
for each generated intent, creating a skill, wherein the skill includes an action and corresponding data that is extracted from the service descriptor file (Jafar Ali et al. para[0037]); and 
generating a service-specific chatbot based on the intent, the at least one expression, and skills (Jafar Ali et al. para[0055]).  

In regards to claim 4, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein the service-specific chatbot is stored in a cloud-computing environment (Jafar Ali et al. para[0105]).  

In regards to claim 5, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein the skills comprise: 
at least one trigger, wherein whether to activate the skill is determined based on at least one condition defined in the at least one trigger (Jafar Ali et al. para[0037]); 
Jafar Ali et al. para[0037]); and 
at least one action that is performed by the service-specific chatbot when the at least one requirement is satisfied (Jafar Ali et al. para[0037]).  

In regards to claim 6, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein the at least one channel comprises chat platforms executing in web browsers or on mobile computing devices (Jafar Ali et al. para[0096]&[0105]).  

In regards to claim 7, Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses the computer-implemented method of claim 1, wherein the service-specific chatbot can automatically adapt to a change of service (Jafar Ali et al. para[0040]). 

Claims 8-14 recite substantially similar limitations to claims 1-7. Thus claims 8-14 are rejected along the same rationale as claims 1-7.

Claims 15-20 recite substantially similar limitations to claims 1, and 2-7. Thus claims 15-20 are rejected along the same rationale as claims 1, and 2-7.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues on page 8 that Ali does not teach “retrieving by the chatbot platform, a service descriptor file from a remote database by using a service root uniform resource identifier of the service descriptor file, wherein the service descriptor file lists .
However Jafar Ali et al. as modified by Sen et al. and Manaharlal Kakkad et al. substantially discloses retrieving by the chatbot platform, a service descriptor file from a remote database by using a service root uniform resource identifier of the service descriptor file, wherein the service descriptor file lists top-level data feeds that correspond to the service specific chatbot requested by a user and addresses of the top-level data feeds (Manaharlal Kakkad et al. fig. 1-2 para [0028] , [0049] & [0057], retrieves service descriptor file from multiple data sources including web feeds corresponding to URLs); and parsing the service descriptor file to obtain a capability and relevant service data associated with the service, wherein the capability comprises a query associated with the service and wherein the relevant service data comprises a vocabulary object in a corresponding data structure (Jafar Ali et al. para[0040], [0045], & [0055], definition document in parsed and interpreted to extract vocabulary object (conversation specification) and associated query (request parameters)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178